DETAILED ACTION

Note: Change in Examiner
The Examiner of record is now Genevieve Alley, Art Unit 1617.  Therefore, future correspondence should reflect such changes.  Also, at the end of the Action is the information regarding the SPE and the Art Unit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beilfuss et al. (“Beilfuss”, US 20090123577 A1, publication-date May 14, 2009; of record) in view of Beilfuss et al. (“Beilfuss’ 487”, US 20100310487 A1, publication-date December 9, 2010; of record) and Hubner, et al. (“Hubner”, non-patent literature, Skin Pharmacol Physiol.; Vol. 23, No. 5, pp. 244-58; Epub 2010 May 18; of record).

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Beilfuss is directed to liquid concentrate for preserving cosmetics (title). Beilfuss teaches that the liquid concentrate, for preserving cosmetic products, e.g. antimicrobial hand cleansers ((0014], implying the limitation of the instant claims 13), comprises a combination of carboxylic acid salts chosen from the salts of benzoic acid, propionic acid, salicylic acid, sorbic acid, etc. and alcohols chosen from 2-phenoxyethanol, benzyl alcohol, phenethyl alcohol, 1-phenoxypropan- 2-ol, 3-(4-chloro-phenoxy)-1,2-propanediol, chlorobutanol or 2,4-dichlorobenzyl alcohol in a solvent, where the active ingredient content is greater than 45% by weight (abstract, readable on the ingredient a) and b) in the instant claims 1-3, 5, 16 and the limitation of cosmetic product in the instant claims 14-16) (overlaps with claimed ranges). Beilfuss also teaches that additives, auxiliaries or active ingredients (cosmetic additives) can be used for the base formulation and Examples of additives are skincare substances and moisturizing agents (e.g. glycolic acid, lactic acid, urea, arginine), complexing agents, antimicrobial active ingredients, surfactants, cleansing additives, perfumes, disinfection active ingredients and antiseptics (e.g. chlorohexidine salts and octenidine dihydrochloride) ([0009], readable on the component c) in the instant claim 1). Beilfuss further teaches that, in the exemplary embodiments, the compositions comprise benzyl alcohol (component a) in the instant claim | and the species of aryloxyalkanols in the instant claims 3 and 17) from 25 to 37.5 wt%; phenoxypropanols, (component a) equivalent in the instant claim 1) from 37.5 to 52.2 wt% (Tables 4 and 5 on page 4; readable on component a) in the instant claim 1 and the species in the instant claims 2-4 and 18-20; overlaps with claimed range); DL-α-tocopherol or DL-α-tocopherol acetate (Vitamin E) significantly improve the colour stability ([0088-89]), falling within the claimed concentration range of antioxidant in the instant claim 11).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
While teaching preservative composition comprising octenidine dihydrochloride and glyceryl ethers, Beilfuss does not specifically teach the concentration thereof as claimed, the deficiencies are obviated by Beilfuss’487 and Hubner.
Beilfuss’487 is directed to an active ingredient combination and use thereof (title). Beilfuss’487 teaches that an active ingredient combination comprises: a) at least 1.0% by weight of 1- or 2-(C1- to C24-alkyl) glycerol ether (glycerol monoalky] ether), b) at least 0.2% by weight of bispyridinium alkane (octenidine dihydrochloride is a 
Hubner is directed to Octenidine Dihydrochloride, a Modern Antiseptic for Skin, Mucous Membranes and Wounds (title). Hubner teaches that octenidine dihydrochloride (octenidine) was introduced for skin, mucous membrane and wound antisepsis more than 20 years ago. Nowadays, octenidine is an established antiseptic in a large field of applications and represents an alternative to older substances (abstract). Hubner also teaches that the minimal microbicidal concentrations after 5 min contact time are 250 ug/ml octenidine for S. aureus, E. coli, P. mirabilis and P. aeruginosa and 100 mg/ml for C. albicans and are thus much lower than those of chlorhexidine (2nd para. of left-hand column under the heading efficacy on page 249 and Table 2 on page 249). Hubner further teaches that, in vitro results from cell culture and explants show that the cytotoxicity of octenidine is comparable to chlorhexidine and is thus considerably greater than that of PVP-iodine. Erythrocytes and granulocytes incubated with OPE in concentrations up to 0.05% for 30 min showed no metabolic disturbances (1st para. of right-hand column under the heading Cytotoxicity on page 250). Hubner indicates that the formation of stable complexes with cells might have a favourable effect on tolerability, because only the top cell layer is exposed to the active substance, working as an antibacterial shield to the deeper regeneration tissue. The sustained release of octenidine from these complexes maintains low, non-cytotoxic but antimicrobial concentrations in the wound.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose modifying the concentration of ingredients as taught by Beilfuss ’487 and Hubner, particularly the concentration of octenidine dihydrochloride. A person of ordinary skill would have been motived to do so because Beilfuss has taught that octenidine dihydrochloride generally could be incorporated into topically administered compositions comprising octenidine dihydrochloride, and Beilfuss ’487 has confirmed that octenidine dihydrochloride is an ingredient known to be used for treatment of blemished skin and Hubner has taught advantages of using octenidine dihydrochloride as antiseptic. Thus, in view of the teachings of Beilfuss, Beilfuss ’487 and Hubner, there would have been a reasonable expectation that a composition comprising a) at least 50% by weight, the total amount of component b) at least 8% by weight, and c) at least 0.03% by weight of octenidine dihydrochloride could be successfully prepared and used in a method for preserving cosmetic products.
As to the specific concentration ranges of the aromatic alcohols; the acids; octenidine dihydrochloride the aromatic alcohol, the organic solvent, and the stabilizer in claims 1, 4, 6-7, and 18-21; the glycerol ethers in claim 9 and antioxidant in claim 12, it would have been prima facie obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the teachings of Beilfuss and Beilfuss’487 to determine the concentration of each component that was optimal for the preservative composition. The principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is In re Antonie, 559 F.2d 618, 620 (CCPA 1977). As set forth above in the rejection, aromatic alcohols (i.e., phenoxyethanol), the acids, and octenidine dihydrochloride are considered result-effective variables because the concentration used is based on the formulation type, solvent, and strength of antimicrobial desired.
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP §2144.05 III. Applicants have not provided any evidence showing that the claimed ranges are critical.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the data in the specification provides an adequate basis to support the conclusion that other embodiments falling within the claim have the improved antimicrobial activity as compared to the closest prior art and the closest embodiments outside the scope of the claim demonstrated by the data in the specification (Remarks: 9). Applicants indicate that the closest specific example in the 
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a) It is not clear from the test data provided in the specification that there is a synergistic effect.  Formulation D contains all the claimed ingredients within the claimed concentration range, whereas Formulation B* is considered the closest prior art formulation and the control as it is the identical to Formulation D except that there is zero octenidine dihydrochloride. Although the data shows some growth at various inoculation cycles (1-6), when Formulation B* was studied at a 0.5 and 0.75% concentration, no growth was observed when Formulation B* was present at 1.0% concentration. Similarly, the inventive Formulation D showed some growth at 0.5% concentration, but no growth at 0.75 and 1.0 % concentration. Therefore, it is does not support a synergistic effect because the control behaves similarly. 
(b)  The results presented in the specification do not show that the inventive composition (Formulation D) provides results that are significantly different than the compared compositions (i.e., no statistical analysis is provided to indicate how the data presented was validated).  The Examiner directs attention to MPEP § 716.02(b)-I, which states:
The evidence relied * > upon < should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).

In the instant case, it is not clear from the test data that there is a statistical difference between the applicants’ invention and the comparable cocmpositions.
(c) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP § 716.02(d)).  In the instant case, the difference between the closest prior art and the claimed composition is the presence of octenidine dihydrochloride in an amount ranging from 0.04-0.2% by weight, based on the weight of the liquid concentrate. However, the data presented in the specification only shows what occurs when octenidine dihydrochloride is present in 0%, 0.01% and 0.05%. The difference in effect between the Claimed Formulation D (0.054% octenidine dihydrochloride) and that of Formulation B* (0%) and C* (0.01%), is that there is no growth at a formulation concentration of 0.75% for D and some growth (denoted by a + in some of the inoculation cycles) at a formulation concentration of 0.75% for B* and C*. Otherwise the data looks similar: at a concentration of 0.5%, strong growth (+++) was shown by all three Formulations B*, C* and D; and at a concentration of 1.0%, all three Formulations B*, C* and D were growth-free. Based on 
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617